Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottger (US Patent 4,922,968).
Regarding claim 1, Bottger et al. teach a method of forming  woven preform comprising weaving a first fabric over a second fabric in a first portion of the woven preform. The first and second fabrics each include warp fibers interwoven with weft fibers. Bottger et al. teaches interweaving the warp fibers of the first fabric with the warp fibers of the second fabric at a crossover portion of the woven preform such that after the crossover portion the first fabric is woven under the second portion of the woven preform and wherein the warp fibers in the first and second fabrics are continuous across the crossover portion [Abstract, 1:1-46; 5:13-21 and Fig. 11 and 12].  The warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion as no weft fibers are in the crossover portion and Bottger et al. call this the gap [Figure 11]. 
Regarding claim 2, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric. 
Regarding claims 4-5, the first fabric is rotated about the crossover portion to form a right angle with respect the second fabric [4:56-5:21 and Figures 8, 9 and 11]. 
Regarding claim 6, the method comprises folding the edges of the first and second fabrics to cause the preform to have a cross-sectional shape selected from the group consisting of H-beam, I-beam, T-beam, L-beam and Pi-beam [Figures]. 
Regarding claim 7, the method comprises folding the edges of the first fabric into a C-beam and folding the edges of the second fabric in to a C-beam [Figures]. 
Regarding claim 8, the method comprises impregnating the woven preform with a matrix material [1:40-44].
Regarding claim 9, Bottger teaches a woven preform comprising a first fabric of warp fibers interwoven with weft fibers, a second fabric of warp fibers interwoven with weft fibers wherein the warp fibers of the first fabric are interwoven with the warp fibers of the second fabric at crossover points such that the warp fibers in the first fabric and the warp fiber sin the second fabric at crossover points are continuous across the crossover portion and wherein the first fabric and the second fabric elsewhere from the crossover portion are not interwoven with one another [Abstract, 1:1-46; 5:13-21 and Fig. 11 and 12]. 
Regarding claim 10, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric.
Regarding claim 12, the method comprises folding the edges of the first and second fabrics to cause the preform to have a cross-sectional shape selected from the group consisting of H-beam, I-beam, T-beam, L-beam and Pi-beam [Figures]. 
Regarding claim 13, the method comprises folding the edges of the first fabric into a C-beam and folding the edges of the second fabric in to a C-beam [Figures]. 
Regarding claim 15, the method comprises impregnating the woven preform with a matrix material [1:40-44].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-21, 23-27, 29 and 31-35 are rejected under 35 U.S.C. 103 as over Takenaka (JPS 62-78235) in view of Bottger (US Patent 4,922,968).
Regarding claim 16, Takenaka teaches a method of forming a woven preform, comprising weaving at least three woven fabrics including warp fibers interwoven with weft fibers, each woven fabric having a first fabric woven over a second fabric in a first portion of the woven preform; interweaving each of the at least three fabrics with at least one remaining woven fabric at a respective crossover portion, such that there are at least two crossover portions in each woven fabric; wherein after each crossover portion of the at least three woven fabrics, an intersecting fabric woven over another fabric is woven under the another woven fabric, wherein the warp fibers in the intersecting fabrics are continuous across each crossover portion [1:1-24; 1:32-2:49, Figs. 1A, 2A and 2B and claim 1].
Takenaka is silent regarding the claimed the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion. However, Bottger et al. teach wherein the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion in order to create bending portions. It would have been obvious to one of ordinary skill in the art to use the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion of Bottger et al. in Takenaka in order to order to create bending portions and arrive at the claimed invention. 
Regarding claim 17, each of the at least three fabrics is a single layer fabric or multilayer fabric. 
Regarding claim 19, the method comprises rotating the at least three fabrics about the crossover portions so that the at least three fabrics form an angle with at least one other of the at least three fabrics [Figures]. 
Regarding claim 20, there are four fabrics with each of the four fabrics intersecting with exactly two other fabrics [Figures]. 
Regarding claims 21 and 23, the method comprises folding edges of each of the three or four fabrics into a C-beam [Figures]. 
Regarding claims 22 and 30, Takenaka is silent regarding the claims cross-sectional shape. However, Takenaka teaches any shape is possible and it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed folding of the edges of each of the at least three fabrics to have a cross-sectional shape including H-beam, I-beam, T-beam, L-beam and Pi-beam. 
Regarding claims 24-25, the method comprises impregnating the woven preform with a matrix material. 
Regarding claim 26,  Takenaka teaches a woven preform, comprising at least three woven fabrics having warp fibers interwoven with weft fibers, each woven fabric having a first fabric woven over a second fabric in a first portion of the woven preform; wherein each of the at least three woven fabrics is interwoven with at least one remaining woven fabric at a respective crossover portion, such that there are at least two crossover portions in each woven fabric; wherein after each crossover portion of the at least three woven fabrics, an intersecting fabric woven over another fabric is woven under the another woven fabric, wherein the warp fibers in the intersecting fabrics are continuous across each crossover portion [1:1-24; 1:32-2:49, Figs. 1A, 2A and 2B and claim 1]. 
Regarding claim 27, each of the at least three fabrics is a single layer fabric or multilayer fabric. 
Regarding claim 29, the method comprises the at least three fabrics form an angle with at least one other of the at least three fabrics [Figures]. 
Regarding claim 31, there are four fabrics with each of the four fabrics intersecting with exactly two other fabrics [Figures]. 
Regarding claims 32 and 33, the method comprises folding edges of each of the three or four fabrics into a C-beam [Figures]. 
Regarding claims 34-35, Takenaka teaches a composite comprising the woven preform including a matrix material.
Claims 1-2, 4-5 and 9-13 are rejected under 35 U.S.C. 103 as obvious over Seack et al. (PG Pub. 2013/0099062) in view of Bottger (US Patent 4,922,968).
Regarding claim 1, Seack et al. teach a method of forming  woven preform comprising weaving a first fabric over a second fabric in a first portion of the woven preform. The first and second fabrics each include warp fibers interwoven with weft fibers. Seack et al. teaches interweaving the warp fibers of the first fabric with the warp fibers of the second fabric at a crossover portion of the woven preform such that after the crossover portion the first fabric is woven under the second portion of the woven preform and wherein the warp fibers in the first and second fabrics are continuous across the crossover portion [Abstract, 0089, 0090, 0101, Fig. 6b and claims 1 and 15]. 
Seack et al. is silent regarding the claimed the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion. However, Bottger et al. teach wherein the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion in order to create bending portions. It would have been obvious to one of ordinary skill in the art to use the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion of Bottger et al. in Seack et al. in order to order to create bending portions and arrive at the claimed invention. 
Regarding claim 2, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric. 
Regarding claims 4-5, the first fabric is rotated about the crossover portion to form a right angle with respect the second fabric [Figures]. 
Regarding claim 9, Seack et al. teach a woven preform comprising a first fabric of warp fibers interwoven with weft fibers, a second fabric of warp fibers interwoven with weft fibers wherein the warp fibers of the first fabric are interwoven with the warp fibers of the second fabric at crossover points such that the warp fibers in the first fabric and the warp fiber sin the second fabric at crossover points are continuous across the crossover portion and wherein the first fabric and the second fabric elsewhere from the crossover portion are not interwoven with one another [Abstract, 0089, 0090, 0101, Fig. 6b and claims 1 and 15]. 
Regarding claim 10, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric.
Regarding claim 11, Seack et al. teach a third fabric of warp fibers interwoven with weft fibers wherein the warp fibers if the third fabric are interwoven with the second fabric at a crossover portion such that the warp fibers in the third fabric and the warp fibers in the second fabric are continuous across the crossover portion wherein the third fabric and the second fabrics elsewhere from the crossover portion are not interwoven with one another wherein the first, second, and third fabrics form an angle with at least one other of the remaining fabrics [0095-0099] and Fig. 7a and 7b].
Regarding claim 12, the method comprises folding the edges of the first and second fabrics to cause the preform to have a cross-sectional shape selected from the group consisting of H-beam, I-beam, T-beam, L-beam and Pi-beam [Figures]. 
Regarding claim 13, the method comprises folding the edges of the first fabric into a C-beam and folding the edges of the second fabric in to a C-beam [Figures]. 
Claims 1, 2, 9-10 and 12-13 are rejected under 35 U.S.C. 103 obvious over Gu et al. (US Patent 6,283,168) in view of Bottger (US Patent 4,922,968).
Regarding claim 1, Gu et al. teach a method of forming  woven preform comprising weaving a first fabric over a second fabric in a first portion of the woven preform. The first and second fabrics each include warp fibers interwoven with weft fibers. Gu et al. teaches interweaving the warp fibers of the first fabric with the warp fibers of the second fabric at a crossover portion of the woven preform such that after the crossover portion the first fabric is woven under the second portion of the woven preform and wherein the warp fibers in the first and second fabrics are continuous across the crossover portion [Abstract, 1:4-45; 2:24-42; 3:1-61; 4:10-18; 7:3-9 and Fig. 1-5]. 
Gu et al. is silent regarding the claimed the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion. However, Bottger et al. teach wherein the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion in order to create bending portions. It would have been obvious to one of ordinary skill in the art to use the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion of Bottger et al. in Gu et al. in order to order to create bending portions and arrive at the claimed invention. 
Regarding claim 2, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric. 
Regarding claim 9, Gu et al. teach a woven preform comprising a first fabric of warp fibers interwoven with weft fibers, a second fabric of warp fibers interwoven with weft fibers wherein the warp fibers of the first fabric are interwoven with the warp fibers of the second fabric at crossover points such that the warp fibers in the first fabric and the warp fiber sin the second fabric at crossover points are continuous across the crossover portion and wherein the first fabric and the second fabric elsewhere from the crossover portion are not interwoven with one another [Abstract, 1:4-45; 2:24-42; 3:1-61; 4:10-18; 7:3-9 and Fig. 1-5]. 
Regarding claim 10, the first fabric is a single layer fabric or a multilayer fabric and the second fabric is a single layer fabric or a multilayer fabric.
Regarding claim 12, the method comprises folding the edges of the first and second fabrics to cause the preform to have a cross-sectional shape selected from the group consisting of H-beam, I-beam, T-beam, L-beam and Pi-beam [Figures]. 
Regarding claim 13, the method comprises folding the edges of the first fabric into a C-beam and folding the edges of the second fabric in to a C-beam [Figures]. 
Response to Arguments
	After further consideration, the claims indicated as allowable are not in condition for allowance as Bottger teaches the claimed the warp fibers on the edges of the first fabric and the warp fibers on the edges of the second fabric are floating in the crossover portion. Applicant is invited to amend the claims over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789